--------------------------------------------------------------------------------

Exhibit 10.1


CORCEPT THERAPEUTICS INCORPORATED


COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (“Agreement”) is made as of August 16, 2007
(the “Effective Date”), by and among Corcept Therapeutics Incorporated, a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, listed as a Purchaser on the Schedule of Purchasers
attached as Exhibit A hereto (the “Schedule of Purchasers”).  Such persons
and entities are hereinafter collectively referred to herein as “Purchasers” and
each individually as a “Purchaser”.
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:
 
SECTION 1.  AUTHORIZATION OF SALE OF SHARES.
 
The Company has authorized the sale and issuance of 4,790,473 shares of its
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms and
subject to the conditions set forth in this Agreement.  The shares of Common
Stock sold hereunder at the Initial Closing (as defined below) shall be referred
to as the “Initial Shares”; the shares of Common Stock sold hereunder at the
Second Closing (as defined below) shall be referred to as the “Second Closing
Shares”; and the Initial Shares and the Second Closing Shares together shall be
referred to herein as the “Shares”.
 
SECTION 2.  AGREEMENT TO SELL AND PURCHASE THE SHARES.
 
2.1           Sale of Shares.  At the Closing (as defined in Section 3), the
Company will sell to each Purchaser, and each Purchaser will purchase from the
Company, at a purchase price of $2.10 per Share, the number of Shares set forth
next to such Purchaser’s name on the Schedule of Purchasers.
 
2.2           Separate Agreement.  Each Purchaser shall severally, and not
jointly, be liable for only the purchase of the Shares that appear on Exhibit A
hereto and that relate to such Purchaser.  The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale.  The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.
 
SECTION 3.  CLOSING AND DELIVERY.
 
3.1           Initial Closing.  The closing of the purchase and sale of the
Initial Shares (which Shares are set forth in the Schedule of Purchasers)
pursuant to this Agreement (the “Initial Closing”) shall be held on August 17,
2007 at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, or on such other date and place as may be agreed to by the
Company and the Purchasers.  At or prior to the Initial Closing, each Purchaser
shall execute any related agreements or other documents required to be executed
hereunder, dated as of the date of the Initial Closing (the “Initial Closing
Date”).
 

--------------------------------------------------------------------------------




3.2           Second Closing.  The closing of the purchase and sale of the
Second Closing Shares (which Shares are set forth in the Schedule of Purchasers)
pursuant to this Agreement (the “Second Closing”, the Initial Closing and the
Second Closing together are referred to herein as the “Closings” and each is
referred to herein as a “Closing”) shall be held on the second business day
immediately following satisfaction of the conditions to the Second Closing set
forth in Sections 6 and 7 of the Agreement at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, California 94025, or on such other date and
place as may be agreed to by the Company and the Purchasers who will purchase
Second Closing Shares (the “Second Closing Purchasers”).  At or prior to the
Second Closing, each Second Closing Purchaser shall execute any related
agreements or other documents required to be executed hereunder in connection
with the Second Closing, dated as of the date of the Second Closing (the “Second
Closing Date”). Notwithstanding the foregoing, in no event shall the Second
Closing occur earlier than 30 days after the Initial Closing Date.
 
3.3           Delivery of the Shares at each Closing.  At each Closing, the
Company shall deliver to each Purchaser stock certificates registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of shares of Common Stock to be purchased by
such Purchaser at such Closing as set forth in the Schedule of Purchasers
against payment of the purchase price for such Shares.  The name(s) in which the
stock certificates are to be issued to each Purchaser are set forth in the
Investor Questionnaire and the Selling Stockholder Notice and Questionnaire in
the form attached hereto as Appendix I and II (the “Investor Questionnaire” and
the “Selling Stockholder Questionnaire”, respectively), as completed by each
Purchaser, which shall be provided to the Company no later than the Initial
Closing Date.
 
SECTION 4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of
Exceptions”), the Company hereby represents and warrants as of the date hereof
to, and covenants with, the Purchasers as follows:
 
4.1           Organization and Standing.  The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease its properties
and conduct its business as presently conducted, and is duly qualified as a
foreign corporation and in good standing in all jurisdictions in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, financial condition or results or operations of the Company (a
“Company Material Adverse Effect”).  The Company has no subsidiaries or equity
interest in any other entity.
 
2

--------------------------------------------------------------------------------




4.2           Corporate Power; Authorization.  The Company has all requisite
corporate power, and has taken all requisite corporate action, to execute and
deliver this Agreement, sell and issue the Shares and carry out and perform all
of its obligations under this Agreement, except with respect to the Stockholder
Approval (as defined below).  This Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by equitable principles generally,
including any specific performance, and (iii) as to those provisions of Section
8.3 relating to indemnity or contribution.  The execution and delivery of this
Agreement does not, and the performance of this Agreement and the compliance
with the provisions hereof and the issuance, sale and delivery of the Shares by
the Company will not conflict with, or result in a breach or violation of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien pursuant to the terms of, the Certificate
of Incorporation or Bylaws of the Company or any statute, law, rule (including
federal and state securities laws and the rules and regulations of the NASDAQ
Capital Market (the “Principal Market”)) applicable to the Company or regulation
or any state or federal order, judgment or decree applicable to the Company or
any indenture, mortgage, lease or other material agreement or instrument to
which the Company is a party or any of its properties is subject.
 
4.3           Issuance and Delivery of the Shares.  The Shares, when issued and
paid for in compliance with the provisions of this Agreement, will be validly
issued, fully paid and nonassessable.  The issuance and delivery of the Shares
is not subject to preemptive, co-sale, right of first refusal or any other
similar rights of the stockholders of the Company or any liens or
encumbrances.  Assuming the accuracy of the representations made by each
Purchaser in Section 5, the offer and issuance by the Company of the Shares is
exempt from registration under the 1933 Act.
 
4.4           SEC Documents; Financial Statements.  The Company has filed in a
timely manner all documents that the Company was required to file with the
Securities and Exchange Commission (the “Commission”) under Sections 13, 14(a)
and 15(d) the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
since becoming subject to the requirements of the Exchange Act.  As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all documents filed by the Company with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.  The Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles consistently applied and fairly present the financial position of the
Company at the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal, recurring adjustments).
 
3

--------------------------------------------------------------------------------




4.5           Capitalization.  All of the Company’s outstanding shares of
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities.  The
authorized capital stock of the Company consists of 140,000,000 shares of common
stock and 10,000,000 shares of undesignated Preferred Stock, none of which are
issued and outstanding as of the Effective Date.  As of the Effective Date,
there are 34,756,766 shares of Common Stock issued and outstanding, of which no
shares are owned by the Company.  There are no other shares of any other class
or series of capital stock of the Company issued or outstanding.  The Company
has no capital stock reserved for issuance, except that, as of the Effective
Date, there are 3,667,186 shares of Common Stock reserved for issuance pursuant
to options outstanding on such date pursuant to the Company’s 2000 Stock Option
Plan and 2004 Equity Incentive Plan.  There are no bonds, debentures, notes or
other indebtedness having general voting rights (or convertible into securities
having such rights) (“Voting Debt”) of the Company issued and outstanding. 
Except as stated above, there are no existing options, warrants, calls,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  The issuance of Common Stock
or other securities pursuant to any provision of this Agreement will not give
rise to any preemptive rights or rights of first refusal on behalf of any Person
or result in the triggering of any anti-dilution or other similar
rights.  Except as disclosed in the SEC Documents, there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act.  There are no
securities or instruments containing anti-dilution provisions that will be
triggered by the issuance of the Shares.  The Company has made available upon
request of the Purchasers, a true, correct and complete copy of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”).
 
4.6           Litigation.  There is no pending or, to the Company’s knowledge,
threatened, action, suit or other proceeding to which the Company is a party or
to which its property or assets are subject.
 
4.7           Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement except for (a) the filing of a Form D with the
Commission under the 1933 Act and compliance with the securities and blue sky
laws in the states and other jurisdictions in which shares of Common Stock are
offered and/or sold, which compliance will be effected in accordance with such
laws, (b) the approval by the Principal Market of the listing of the Shares, (c)
such filings and approvals as are required in connection with the Stockholder
Approval, and (d) the filing of a registration statement and all amendments
thereto with the Commission as contemplated by Section 8.1 of this Agreement.
 
4

--------------------------------------------------------------------------------




4.8           No Material Adverse Change.  Since June 30, 2007, except as
disclosed in the SEC Documents, there have not been any changes in the assets,
liabilities, financial condition or operations of the Company from that
reflected in the Financial Statements for the quarter ended June 30, 2007 except
changes which have not had, either individually or in the aggregate, a Company
Material Adverse Effect.
 
4.9           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”)) in connection with the offer or sale of the Shares.
 
4.10         No Integrated Offering.  None of the Company, its Subsidiaries, any
of their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Shares under the 1933 Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market.
 
4.11         Sarbanes-Oxley Act.  To the knowledge of the executive officers of
the Company, the Company is in material compliance with the requirements of the
Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company as
of the date hereof, and the rules and regulations promulgated by the SEC
thereunder that are effective and applicable to the Company as of the date
hereof.
 
4.12         Patents and Trademarks.  To the knowledge of the executive officers
of the Company, the Company and the Subsidiaries have, or have rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights that are
necessary or material for use in connection with their respective businesses as
described in the SEC Documents and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). 
Except as set forth in the SEC Documents, neither the Company nor any Subsidiary
has received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person. 
Except as set forth in the SEC Documents, to the knowledge of the executive
officers of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.
 
4.13         Listing and Maintenance Requirements.  Except as specified in the
SEC Documents and the Schedule of Exceptions, the Company has not, in the two
years preceding the date hereof, received notice from the Principal Market to
the effect that the Company is not in compliance with the listing or maintenance
requirements thereof.   Except as disclosed in the SEC Documents and the
Schedule of Exceptions, the Company is in compliance with the listing and
maintenance requirements for continued listing of the Common Stock.  The
issuance and sale of the Initial Shares under this Agreement does not contravene
the rules and regulations of the Principal Market and no approval of the
stockholders of the Company thereunder is required for the Company to issue and
deliver to the Purchasers the Initial Shares.  The issuance and sale of the
Second Closing Shares requires the Stockholder Approval pursuant to the rules
and regulations of the Principal Market.
 
5

--------------------------------------------------------------------------------




4.14         Disclosure.  The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  To the knowledge of the executive
officers of the Company, all due diligence materials regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company to the Purchasers upon their request are, when taken together with
the SEC Documents, true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
4.15         Stockholder Approval.  The Company covenants and agrees that it
will use its commercially reasonable efforts to obtain, as soon as practicable,
the approval of its stockholders of the transactions contemplated by this
Agreement as required by the rules and regulations of the Principal Market
applicable to the Company in order to issue the Second Closing Shares, including
approval of any potential change of control of the Company which may occur as a
result of the sale of the Second Closing Shares (the “Stockholder
Approval”).  In furtherance of its obligations to obtain the Stockholder
Approval under this Section 4.15, the Company shall (a) file any required proxy
materials with the Principal Market and the Commission as promptly as
practicable following the Initial Closing Date, but in any event within 20
business days following the Initial Closing Date and respond as promptly as
practicable to any comments from the Commission or Principal Market with respect
thereto, (c) deliver proxy materials to its stockholders in furtherance thereof
as promptly as practicable thereafter, (d) solicit proxies from its stockholders
in connection therewith in the same manner as all other management proposals in
such proxy statement, and (e) hold a meeting of the stockholders related thereto
as promptly as practicable, but in any event not later than the 60th day after
mailing of the definitive proxy materials to stockholders.  In the event the
Company does not obtain the Stockholder Approval at the first meeting of its
stockholders called for such purpose, the Company shall use commercially
reasonable efforts to obtain the Stockholder Approval at each successive
stockholders meeting until the Stockholder Approval is obtained.  The parties
hereto understand that no votes may be cast in respect of any Shares issued and
sold pursuant to this Agreement on any proposal to obtain Stockholder Approval
pursuant hereto.
 
SECTION 5.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
 
5.1           Each Purchaser, severally and not jointly, represents and warrants
to and covenants with the Company that:
 
(a)           Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Shares contemplated hereby, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company, and has requested, received, reviewed and
considered all information Purchaser deems relevant (including the SEC
Documents) in making an informed decision to purchase the Shares.
 
6

--------------------------------------------------------------------------------




(b)           Purchaser is acquiring the Shares pursuant to this Agreement in
the ordinary course of its business and for its own account for investment only
and with no present intention of distributing any of such Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Shares, except in compliance with Section 5.1(c).
 
(c)           Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.
 
(d)           Purchaser has, in connection with its decision to purchase the
Shares, relied with respect to the Company and its affairs solely upon the SEC
Documents and the representations and warranties of the Company contained
herein.
 
(e)           Purchaser is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated under the Securities Act or a Qualified
Institutional Buyer within the meaning of Rule 144A promulgated under the
Securities Act.
 
(f)           Purchaser has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.  Upon the execution and delivery of this
Agreement by Purchaser, this Agreement shall constitute a valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by equitable principles generally, including any
specific performance, and (iii) as to those provisions of Section 8.3 relating
to indemnity or contribution.
 
(g)           Purchaser is not a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934 (a “registered broker-dealer”)
and is not affiliated with a registered broker dealer.  Purchaser is not party
to any agreement for distribution of the Shares.
 
(h)           The Purchaser shall have completed or caused to be completed and
delivered to the Company at no later than the Initial Closing Date, the Investor
Questionnaire and the Selling Stockholder Questionnaire for use in preparation
of the Registration Statement, and the answers to the Questionnaires are true
and correct in all material respects as of the date of this Agreement and will
be true and correct as of the Initial Closing Date, the Second Closing Date (but
only with respect to Purchasers purchasing Shares on the Second Closing Date)
and the effective date of the Registration Statement; provided that the
Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.
 
5.2           Purchaser represents, warrants and covenants to the Company that
Purchaser has not, either directly or indirectly through an affiliate, agent or
representative of the Company, engaged in any transaction in the Securities of
the Company subsequent to March 30, 2007.  Purchaser represents and warrants to
and covenants with the Company that Purchaser has not engaged and will not
engage in any short sales of the Company’s Common Stock prior to the
effectiveness of the Registration Statement (either directly or indirectly
through an affiliate, agent or representative).
 
7

--------------------------------------------------------------------------------




5.3           Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice.  Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.
 
5.4           Legends.  It is understood that the Shares may bear one or more
legends in substantially the following form and substance:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT UPON SATISFACTION
OF CERTAIN CONDITIONS, WHICH ARE SET FORTH IN THAT CERTAIN COMMON STOCK PURCHASE
AGREEMENT DATED AUGUST 16, 2007, WHICH ALSO CONTAINS VARIOUS OTHER PROVISIONS
AFFECTING THESE SECURITIES, BINDING UPON TRANSFEREES HEREOF.  INFORMATION
CONCERNING THESE RESTRICTIONS AND PROVISIONS MAY BE OBTAINED FROM THE
CORPORATION OR ITS LEGAL COUNSEL.”
 
In addition stock certificates representing the Shares may contain:
 
(a)           Any legend required by the laws of the State of California,
including any legend required by the California Department of Corporations.
 
(b)           Any legend required by the blue sky laws of any other state to the
extent such laws are applicable to the sale of the Shares hereunder.
 
5.5           Restricted Securities.  Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances.  In this connection, such Purchaser represents
that it is familiar with Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
SECTION 6.  CONDITIONS TO COMPANY’S OBLIGATIONS AT EACH CLOSING.
 
The Company’s obligation to complete the sale and issuance of the Shares and
deliver shares of Common Stock to each Purchaser, individually, as set forth in
the Schedule of Purchasers at each Closing shall be subject to the following
conditions to the extent not waived by the Company:
 
8

--------------------------------------------------------------------------------




6.1           Receipt of Payment.  The Company shall have received payment, by
wire transfer of immediately available funds, in the full amount of the purchase
price for the number of Shares being purchased by such Purchaser at such Closing
as set forth in the Schedule of Purchasers.
 
6.2           Representations and Warranties.  The representations and
warranties made by such Purchaser in Section 5 hereof shall be true and correct
in all material respects when made and shall be true and correct in all material
respects on the Closing Date.
 
6.3           Stockholder Approval.  Solely with respect to the sale and
issuance of the Second Closing Shares on the Second Closing Date, the Company
shall have obtained the Stockholder Approval as contemplated in Section 4.15 of
this Agreement.
 
SECTION 7.  CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.
 
Each Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares shall be subject to the following conditions to the extent not waived by
such Purchaser:
 
7.1           Representations and Warranties Correct.  The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects when made and any failure of such representations and
warranties to be true and correct in all material respects after the date hereof
shall not have resulted in a Company Material Adverse Effect as of the Closing
Date.
 
7.2           Compliance Certificate.  Each Purchaser shall have received a
certificate signed by an officer of the Company certifying to the fulfillment of
the conditions set forth in Section 7.
 
7.3           Stockholder Approval.  Solely with respect to the sale and
issuance of the Second Closing Shares on the Second Closing Date, the Company
shall have obtained the Stockholder Approval as contemplated in Section 4.15 of
this Agreement.
 
SECTION 8.  REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT.
 
8.1           Registration Procedures and Expenses.  The Company is obligated to
do the following:
 
(a)           The Company shall use its commercially reasonable efforts to
prepare and file with the Commission, not later than the second business day
after the date on which the Company files its annual report on Form 10-K for its
fiscal year ending December 31, 2007 with the SEC, a registration statement on
Form S-3 (or such other registration form that the Company may then be eligible
to use) in order to register with the Commission the resale by the Purchasers,
from time to time, of the Shares through the Principal Market or the facilities
of any national securities exchange on which the Company’s Common Stock is then
traded, or in privately-negotiated transactions (a “Registration
Statement”).  The Company shall use its commercially reasonable efforts to cause
such Registration Statement to be declared effective as soon thereafter as
reasonably practicable.
 
9

--------------------------------------------------------------------------------




(b)           If such a Registration Statement has been filed, the Company shall
use its commercially reasonable efforts to prepare and file with the Commission
(i) such amendments and supplements to the Registration Statement and the
prospectus used in connection therewith, (ii) such SEC reports and (iii) such
other filings required by the Commission, in each case as may be necessary to
keep the Registration Statement effective and not misleading until the earliest
of (A) the second anniversary date of the Closing Date, or (B) such time as all
of the Shares held by the Purchasers can be sold within a given three-month
period pursuant to Rule 144 under the Securities Act.  Notwithstanding the
foregoing, following the effectiveness of the Registration Statement, the
Company may, at any time, suspend the effectiveness of the Registration
Statement for up to 60 days, as appropriate (a “Suspension Period”), by giving
notice to the Purchasers, if the Company shall have determined that the Company
may be required to disclose any material corporate development.  Notwithstanding
the foregoing, the Company may not suspend the effectiveness of the Registration
Statement more than twice during any twelve-month period.  Each Purchaser agrees
that, upon receipt of any notice from the Company of a Suspension Period, such
Purchaser will not sell any Shares pursuant to the Registration Statement until
(i) such Purchaser is advised in writing by the Company that the use of the
applicable prospectus may be resumed, (ii) such Purchaser has received copies of
any additional or supplemental or amended prospectus, if applicable, and (iii)
such Purchaser has received copies of any additional or supplemental filings
which are incorporated or deemed to be incorporated by reference in such
prospectus.
 
(c)           In order to facilitate the public sale or other disposition of all
or any of the Shares by each Purchaser, the Company shall furnish to each
Purchaser with respect to the Shares registered under the Registration Statement
such number of copies of prospectuses, prospectus supplements and preliminary
prospectuses as such Purchaser reasonably requests in conformity with the
requirements of the Securities Act.
 
(d)           The Company shall file any documents required of the Company for
normal blue sky clearance in states specified in writing by each Purchaser;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented.
 
(e)           Other than fees and expenses, if any, of counsel or other advisers
to the Purchasers, which fees and expenses shall be borne by the Purchasers, the
Company shall bear all expenses (exclusive of any brokerage fees, underwriting
discounts and commissions) in connection with the procedures in paragraphs (a)
through (d) of this Section 8.1.
 
(f)           With a view to making available to the Purchasers the benefits of
Rule 144 promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit a Purchaser to sell
Shares to the public without registration or pursuant to registration, the
Company covenants and agrees to use its commercially reasonable efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) the second anniversary of the
Closing Date or (B) such date as all of the Shares shall have been resold; (ii)
file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) furnish to any
Purchaser upon request, as long as the Purchaser owns any Shares, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act, (B) a copy of the most recent annual or quarterly report of
the Company, and (C) such other information as may be reasonably requested in
order to avail any Purchaser of any rule or regulation of the Commission that
permits the selling of any such Shares without registration under the Securities
Act.
 
10

--------------------------------------------------------------------------------




8.2           Transfer of Shares After Registration.  Each Purchaser agrees that
such Purchaser will not effect any disposition of the Shares that would
constitute a sale within the meaning of the Securities Act, except:
 
(a)           pursuant to the Registration Statement, in which case such
Purchaser shall submit the certificates evidencing the Shares to the Company’s
transfer agent, accompanied by a separate certificate executed by such Purchaser
or by an officer of, or other authorized person designated by, such Purchaser,
to the effect that (A) the Shares have been sold in accordance with the
Registration Statement and (B) the requirement of delivering a current
prospectus has been satisfied; or
 
(b)           in a transaction exempt from registration under the Securities
Act, in which case such Purchaser shall, prior to effecting such disposition,
submit to the Company an opinion of counsel in form and substance reasonably
satisfactory to the Company to the effect that the proposed transaction is in
compliance with the Securities Act.
 
8.3           Indemnification.  As used in this Section 8.3 the following terms
shall have the following respective meanings:
 
(a)           “Selling Stockholder” shall mean a Purchaser of Shares under this
Agreement and any transferee of such a Purchaser who is entitled to resell
Shares pursuant to the Registration Statement;
 
(b)           “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 8.1; and
 
(c)           “Untrue Statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
The Company agrees to indemnify and hold harmless each Selling Stockholder from
and against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any Untrue Statement on or
after the effective date of the Registration Statement, or on or after the date
of any prospectus or prospectus supplement or the date of any sale by Purchaser
thereunder, or arise out of any failure by the Company to fulfill any
undertaking included in the Registration Statement and the Company will
reimburse such Selling Stockholder for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable to such Selling Stockholder in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an Untrue
Statement made in such Registration Statement in reliance upon and in conformity
with information furnished to the Company by or on behalf of such Selling
Stockholder specifically for use in preparation of the Registration Statement,
or the failure of such Selling Stockholder to comply with the covenants and
agreements contained in Section 8.1 or 8.2 hereof respecting sale of the Shares
or any statement or omission in any Prospectus that is corrected in any
subsequent prospectus that was delivered to the Selling Stockholder prior to the
pertinent sale or sales by the Selling Stockholder.
 
11

--------------------------------------------------------------------------------




Each Purchaser, severally and not jointly, agrees to indemnify and hold harmless
the Company (and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, any failure to comply with the covenants and agreements contained in
Section 8.1 or 8.2 hereof respecting sale of the Shares, or any Untrue Statement
contained in the Registration Statement on or after the effective date thereof,
or in any prospectus supplement as of its issue date or date of any sale by
Purchaser thereunder, if such Untrue Statement was made in reliance upon and in
conformity with information furnished by or on behalf of such Purchaser
specifically for use in preparation of the Registration Statement, and such
Purchaser will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim.
 
Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 8.3, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action, and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person and such indemnifying
person shall have been notified thereof, such indemnifying person shall be
entitled to participate therein, and, to the extent it shall wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof;
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel for all
indemnified parties.
 
8.4           Termination of Conditions and Obligations.  The conditions
precedent imposed by Section 5 or this Section 8 upon the transferability of the
Shares shall cease and terminate as to any particular number of the Shares when
such Shares shall have been sold or otherwise disposed of in accordance with the
intended method of disposition set forth in the Registration Statement covering
such Shares or at such time as an opinion of counsel satisfactory to the Company
shall have been rendered to the effect that such conditions are not necessary in
order to comply with the Securities Act.
 
12

--------------------------------------------------------------------------------




8.5           Information Available.  So long as the Registration Statement is
effective covering the resale of Shares owned by the Purchasers, the Company
will furnish to the Purchasers, upon the reasonable request of any Purchaser, an
adequate number of copies of the prospectuses and supplements to supply to any
other party requiring such prospectuses.
 
8.6           Plan of Distribution.  Each Purchaser agrees to distribute the
Shares in compliance with the plan of distribution set forth in the Registration
Statement.
 
SECTION 9.  BROKER’S FEE.
 
The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and shall indemnify each other for any such fees for which
they are responsible.
 
SECTION 10.  NOTICES.
 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile transmission, or when so received in the case of mail or courier, and
addressed as follows:
 
 
(a)
if to the Company, to:

 
Corcept Therapeutics Incorporated
149 Commonwealth Drive
Menlo Park, California 94025
Attention: Chief Executive Officer
Facsimile:  (650) 327-3218


with a copy so mailed to:
 
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California  94025
Attention:  Alan C. Mendelson
Facsimile:  (650) 463-2600


or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and
 
(b)           if to the Purchasers, at the address as set forth at the end of
this Agreement, or at such other address or addresses as may have been furnished
to the Company in writing.
 
13

--------------------------------------------------------------------------------




SECTION 11.  MISCELLANEOUS.
 
11.1           Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and holders of at least a
majority of the Shares (including, for such purpose, only those Shares not
resold under the Registration Statement).
 
11.2           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
11.3           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
11.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
11.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
11.6           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
11.7           Entire Agreement.  This Agreement and other documents delivered
pursuant hereto, including the exhibit and the Schedule of Exceptions,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.
 
11.8           Payment of Fees and Expenses.  Each of the Company and the
Purchasers shall bear its own expenses and legal fees incurred on its behalf
with respect to this Agreement and the transactions contemplated hereby.   If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
 
[signature pages follow]
 
14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

  CORCEPT THERAPEUTICS INCORPORATED                    
By:
/s/ Joseph K. Belanoff
   
Name:  
Joseph K. Belanoff
   
Title:
Chief Executive Officer
 


15

--------------------------------------------------------------------------------


 
PURCHASERS:


Paperboy Ventures LLC
By: /s/ Anthony C. Garland
             Anthony C. Garland
             Chief Financial Officer
Alta BioPharma Partners II, L.P.
By: /s/ Jean Deleage
             Jean Deleage
             Managing Director
   
Alta Embarcadero BioPharma Partners II, LLC
By: /s/ Jean Deleage
             Jean Deleage
             Managing Director
Farview Management, Co. L.P. A Texas Limited Partnership
By: /s/ Joseph C. Cook, Jr.
             Joseph C. Cook, Jr.
             General Partner
   
Judith E. Cook and Joseph C. Cook, Jr., JTWROS
By: /s/ Judith E. Cook
             Judith E. Cook
By: /s/ Joseph C. Cook, Jr.
             Joseph C. Cook, Jr.
The David L. Mahoney and Winnifred C. Ellis
1998 Family Trust
By: /s/ David L. Mahoney
             David L. Mahoney
             Trustee
   
James N. & Pamela Wilson Trust
By: /s/ James N. Wilson
             James N. Wilson
             General Partner
Sutter Hill Ventures, A California Limited Partnership
By: /s/  G. Leonard Baker
             G. Leonard Baker
              Managing Director of the General Partner
* signed by David E. Sweet Under Power of Attorney
   
G. Leonard Baker, Jr. and Mary Anne Baker,  Co-Trustees of
The Baker Revocable Trust U/A/D 2/3/03
By: /s/   G. Leonard Baker, Jr.
               G. Leonard Baker, Jr.
               Trustee
* signed by David E. Sweet Under Power of Attorney
Saunders Holdings, L.P.
By: /s/   G. Leonard Baker, Jr.
               G. Leonard Baker, Jr.
               General Partner
* signed by David E. Sweet Under Power of Attorney
   
The Coxe Revocable Trust U/A/D 4/23/98
By: /s/ Tench Coxe
             Tench Coxe
             Trustee
* signed by David E. Sweet Under Power of Attorney
David L. Anderson, Trustee of
The Anderson Living Trust U/A/D 1/22/98
By: /s/ David L. Anderson
             David L. Anderson
             Trustee
* signed by David E. Sweet Under Power of Attorney
   
Acrux Partners, L.P.
By: /s/ David L. Anderson
            David L. Anderson
             General Partner
* signed by David E. Sweet Under Power of Attorney
The Gregory P. and Sarah J.D. Sands Trust Agreement Dated 2/24/99
By: /s/ Gregory P. Sands
             Gregory P. Sands
             Trustee
* signed by David E. Sweet Under Power of Attorney
   
Tallack Partners, L.P.
By: /s/ James C. Gaither *
             James C. Gaither
* signed by David E. Sweet Under Power of Attorney
 
James N. White and Patricia A. O’Brien, Trustees of The White Family Trust U/A/D
4/3/97
By: /s/ James N. White
             James N. White
             Trustee
* signed by David E. Sweet Under Power of Attorney



16

--------------------------------------------------------------------------------


 
Jeffrey W. Bird and Christina R. Bird Trust Agreement Dated 10/31/2000
By: Jeffrey W. Bird
       Jeffrey W. Bird
       Trustee
* signed by David E. Sweet Under Power of Attorney
Ronald D. Bernal and Pamela M. Bernal as Trustees of The Bernal Family Trust
U/D/T 11/3/1995
By: /s/ Ronald D. Bernal*
             Ronald D. Bernal
* signed by David E. Sweet Under Power of Attorney
   
David E. Sweet and Robin T. Sweet as Trustees of
The David and Robin Sweet Living Trust Dated 7/6/04
By: /s/ David E. Sweet
             David E. Sweet
             Trustee
Patricia Tom
By: /s/ Patricia Tom
             Patricia Tom
* signed by David E. Sweet Under Power of Attorney
   
Wells Fargo Bank, N.A. SHV Profit Sharing Plan
FBO, Diane J. Naar
By: /s/ Vicki M. Bandel
             Vicki M. Bandel
             Asst Vice President & Trust Officer
Wells Fargo Bank, N.A. SHV Profit Sharing Plan
FBO, Robert Yin
By: /s/ Vicki M. Bandel
             Vicki M. Bandel
             Asst Vice President & Trust Officer
   
Wells Fargo Bank, N.A. SHV Profit Sharing Plan
FBO, Sherryl W. Casella
By: /s/ Vicki M. Bandel
             Vicki M. Bandel
             Asst Vice President & Trust Officer
Wells Fargo Bank, N.A. SHV Profit Sharing Plan
FBO, Lynne B. Graw Rollover
By: /s/ Vicki M. Bandel
             Vicki M. Bandel
             Asst Vice President & Trust Officer
   
Wells Fargo Bank, N.A. SHV Profit Sharing Plan
FBO, William H. Younger, Jr.
By: /s/ Vicki M. Bandel
             Vicki M. Bandel
             Asst Vice President & Trust Officer
Kirk Perron
By: /s/ Kirk Perron
             Kirk Perron
   
Vaughn D. Bryson
By: /s/ Vaughn Bryson
             Vaughn Bryson
Daniel M. Bradbury
By: /s/ Daniel M. Bradbury
             Daniel M. Bradbury
 
   
Douglas G. & Irene E. DeVivo Revocable Trust dated 11/1/88
By: /s/ Douglas G. DeVivo
             Douglas G. DeVivo
             Trustee
Black Point Group LP
By: /s/ Benjamin Shaw
             Benjamin Shaw
             Manager
   
The Board of Trustees of the Leland Stanford Jr. University (SBST LS)
By: /s/ Martina S. Poquet
             Martina s. Poquet
             Director
 



17

--------------------------------------------------------------------------------


 
EXHIBIT A
SCHEDULE OF PURCHASERS


August 16, 2007


Name of Investor
 
Number of Shares (Initial Closing)
   
Aggregate Purchase Price (Initial Closing)
   
Number of Shares (Second Closing)
   
Aggregate Purchase Price (Second Closing)
                           
Paperboy Ventures LLC
   
952,380
    $
2,000,000
     
1,190,476
    $
2,500,000
                                   
Alta BioPharma Partners II, L.P.
   
918,589
    $
1,929,037
     
―
     
―
                                   
Alta Embarcadero BioPharma Partners II, LLC
   
33,792
    $
70,963
     
―
     
―
                                   
Farview Management Co. L.P., a Texas Limited Partnership
   
595,238
    $
1,250,000
     
―
     
―
                                   
The Judith E. and Joseph C. Cook, Jr. Foundation, Inc.
   
119,047
    $
250,000
     
―
     
―
                                   
The David L. Mahoney and Winnifred C. Ellis 1998 Family Trust
   
95,238
    $
200,000
     
―
     
―
                                   
James N. & Pamela Wilson Trust
   
47,619
    $
100,000
     
―
     
―
                                   
Sutter Hill Ventures, A California Limited Partnership
   
162,218
    $
340,658
     
―
     
―
                                   
G. Leonard Baker, Jr. and Mary Anne Baker,  Co-Trustees of
The Baker Revocable Trust U/A/D 2/3/03
   
95,238
    $
200,000
     
―
     
―
 
 
                               
Saunders Holdings, L.P.
G. Leonard Baker, Jr., General Partner
   
47,619
    $
100,000
     
―
     
―
 
 
                               
The Coxe Revocable Trust U/A/D 4/23/98
   
23,871
    $
50,129
     
―
     
―
                                   
David L. Anderson, Trustee of
The Anderson Living Trust U/A/D 1/22/98
   
11,136
    $
23,386
     
―
     
―
 
 
                               
Acrux Partners, L.P.
David L. Anderson, General Partner
   
11,136
    $
23,386
     
―
     
―
                                   
Gregory P. and Sarah J.D. Sands Trust Agreement Dated 2/24/99
   
2,390
    $
5,019
     
―
     
―
                                   
Tallack Partners, L.P., James C. Gaither, General Partner
   
2,869
    $
6,025
     
―
     
―
                                   
James N. White and Patricia A. O'Brien as Trustees of
The White Family Trust U/A/D 4/3/97
   
1,052
    $
2,209
     
―
     
―
 
 
                               
Jeffrey W. and Christina R. Bird Trust Agreement Dated 10/31/00
   
533
    $
1,119
     
―
     
―
 



18

--------------------------------------------------------------------------------


 
Name of Investor
 
Number of Shares (Initial Closing)
   
Aggregate Purchase Price (Initial Closing)
   
Number of Shares (Second Closing)
   
Aggregate Purchase Price (Second Closing)
 
Ronald D. Bernal and Pamela M. Bernal as Trustees of
The Bernal Family Trust U/D/T 11/3/1995
   
563
    $
1,182
     
―
     
―
                                   
David E. Sweet and Robin T. Sweet as Trustees of
The David and Robin Sweet Living Trust Dated 7/6/04
   
984
    $
2,066
     
―
     
―
 
 
                               
Patricia Tom
   
122
    $
256
     
―
     
―
                                   
Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan
                               
FBO Sherryl W. Casella
   
617
    $
1,296
     
―
     
―
 
FBO William H. Younger, Jr.
   
20,354
    $
42,743
     
―
     
―
 
FBO Lynne B. Graw (Rollover)
   
169
    $
355
     
―
     
―
 
FBO Dianne J. Narr
   
24
    $
50
     
―
     
―
 
FBO Robert Yin
   
57
    $
120
     
―
     
―
                                   
Kirk Perron
   
238,095
    $
500,000
     
―
     
―
                                   
Vaughn D. Bryson
   
50,000
    $
105,000
     
―
     
―
                                   
Dan Bradbury
   
23,809
    $
50,000
     
―
     
―
                                   
Douglas G. & Irene E. DeVivo
   
50,000
    $
105,000
     
―
     
―
                                   
Black Point Group LP
   
47,619
    $
100,000
     
―
     
―
                                   
The Board of Trustees of the Leland Stanford Jr. University
(SBST LS)
   
47,619
    $
100,000
     
―
     
―
                                   
TOTAL
   
3,599,997
    $
7,559,999
     
1,190,476
    $
2,500,000
 

 
 
19

--------------------------------------------------------------------------------